Opinion issued March 20, 2018




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-18-00128-CV
                           ———————————
 VERDANT VENTURES LP; ACRES HOME REALTY CORP; AND THE
 REAL PROPERTY KNOWN AS 8503 NORTH FREEWAY, HOUSTON,
                 TEXAS 77037, Appellants
                                       V.
                THE CITY OF HOUSTON, ET AL., Appellees


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-17739


                         MEMORANDUM OPINION
      Appellants, Verdant Ventures LP; Acres Home Realty Corp; and the Real

Property Known as 8503 North Freeway, Houston, Texas 77037, timely appealed

from the trial court’s interlocutory order, signed on February 5, 2018, granting a
temporary injunction. See TEX. R. APP. P. 26.1(b). On March 5, 2018, appellants

filed a motion to dismiss this appeal without prejudice because the trial court vacated

the temporary injunction.1 See TEX. R. APP. P. 42.3(a). More than ten days have

passed, but no response has been filed to the motion. See id. 10.3(a).

      Generally, this Court has civil appellate jurisdiction over final judgments or

interlocutory orders specifically authorized as appealable by statute. See TEX. CIV.

PRAC. & REM. CODE ANN. §§ 51.012, 51.014(a)(1)–(12) (West 2014); Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). However, while this Court has

jurisdiction over this appeal, the trial court’s act of vacating the temporary injunction

renders this appeal moot because there is no longer an appealable final judgment or

interlocutory order in the record. See TEX. CIV. PRAC. & REM. CODE ANN. §

51.014(a)(4); see, e.g., Zapata v. Clear Creek Indep. Sch. Dist., No. 01-15-00346-

CV, 2015 WL 7737626, at *1 (Tex. App.—Houston [1st Dist.] Dec. 1, 2015, no pet.)

(granting joint motion to dismiss appeal for want of jurisdiction after trial court

vacated final judgment on appeal). “Appellate courts are prohibited from deciding

moot controversies.” Nat’l Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex.

1999). Mootness deprives this Court of jurisdiction. See Valley Baptist Med. Ctr.




1
      Because appellants’ motion did not attach the order, the Clerk of this Court has
      requested that the district clerk file a certified copy of the trial court’s March 1, 2018
      order which vacated the temporary injunction.
                                              2
v. Gonzalez, 33 S.W.3d 821, 822 (Tex. 2000). Thus, we must dismiss this appeal

for want of jurisdiction. See TEX. R. APP. P. 42.3(a).

      Accordingly, we grant appellants’ motion and dismiss this appeal for want of

jurisdiction as moot. See TEX. R. APP. P. 42.3(a), 43.2(f).

                                  PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.




                                          3